Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Election/Restrictions
Applicant’s election without traverse of Group I, which includes claims 1-13, and 18-20 in the reply filed on 05/10/2021 is acknowledged. 
Claim Objections
Claim 5 is objected to because of the following informalities: on line 1, claim 5 is amended to add “1” after “4”.  Appropriate correction is required.
      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 10, 13, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sung (US 2017/0060234 A1).
Regarding claim 1, Sung is directed to a driver assistance apparatus that is configured to obtain the data sets which include an interior image of an interior of the vehicle (Figure 5, paragraph 0162, 0187), an exterior image of the exterior of the vehicle (Figure 5, paragraph 0164), and the vehicle control inputs such as vehicle acceleration information, vehicle speed information, vehicle drive/reverse information, voice command, etc. (paragraph 0177); wherein the control inputs are associated with the interior image data and the exterior image data, wherein obtaining the data includes extracting the exterior scene features from the exterior image data (see at least paragraphs 0072, 0073, and 0285); wherein obtaining the data includes determining a driving quality metric and selecting one set of data having the driving quality metric satisfying a predetermined set of one or more conditions (in paragraph 0112, Sung teaches that the driver assistance apparatus detects the gaze or gesture of the driver based on the indoor images of the vehicle).
Sung further suggests using the processor (570) as a driving model because the processor (570) is configured to obtain the exterior scene, and the vehicle control inputs (paragraph 0281, Sung teaches that if the voice command “Show left view image 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sung’s driver assistance apparatus as discussed herein above for the purpose of using external scene features from the exterior image data and the control input for training the processor of the driver assistance apparatus as a driving response model.
Regarding claims 4, and 5, Sung teaches that the driver assistance apparatus detects the gaze of the driver based on the indoor images of the vehicle, and outputs an exterior image corresponding to the gaze of the driver (paragraphs 0114, and 0115).
Regarding claims 6, 7, and 9, Sung discloses or suggests outputting an exterior image based a level of attentiveness of the driver by determining if the driver looks in the left side-view mirror (12a) and or the right side-view mirror (12b) based on the driver’s gaze and a region of interest such as left-side view or right-side view (abstract; paragraphs 0114 and 0115).
Regarding claim 10, Sung further teaches “detecting a predetermined driving event” (e.g, left turn, right turn, or lane change) (paragraphs 0114, and 0115), and recording the synchronized interior image data and exterior image data for the one of the driving data sets after detecting the predetermined driving event (paragraph 0124, cameras 161 are provided for recording exterior image of the surroundings of the vehicle; paragraph 0187, the camera 550 is provided for recording the interior image of the vehicle).


Regarding claims 18-20, Sung is directed to a driver assistance apparatus that is configured to obtain the data sets which include an interior image of an interior of the vehicle (Figure 5, paragraph 0162, 0187), an exterior image of the exterior of the vehicle (Figure 5, paragraph 0164), and the vehicle control inputs such as vehicle acceleration information, vehicle speed information, vehicle drive/reverse information, voice command, etc. (paragraph 0177); wherein the control inputs are associated with the interior image data and the exterior image data, wherein obtaining the data includes extracting the exterior scene features from the exterior image data (see at least paragraphs 0072, 0073, and 0285); wherein obtaining the data includes determining a driving quality metric and selecting one set of data having the driving quality metric satisfying a predetermined set of one or more conditions (in paragraph 0112, Sung teaches that the driver assistance apparatus detects the gaze or gesture of the driver based on the indoor images of the vehicle).
Sung further suggests using the processor (570) as a driving model because the processor (570) is configured to obtain the exterior scene extracted from the exterior image, and the driver gaze extracted from the interior image.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sung’s driver assistance apparatus as discussed herein above for the purpose of using external scene features .
Claims 2, and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sung (US 2017/0060234 A1) and in view of Springer (US 2015/0332114 A1).
Regarding claim 2, Sung further teaches “determining driver attention based on the interior image data of the corresponding driving data set; and determining a region of interest (ROI) within the exterior scene associated with the corresponding data set based on the driver attention” (paragraph 0010).
Sung is not teaching or suggesting the features of “and training an ROI scanning model based on the exterior scene features and the ROI from the selected one of the driving data sets.”
Springer teaches a detection system and method, in which the system is trained to obtain the exterior scene features, such as the edges lines of a curb (paragraph 0145; Figure 10A, paragraph 0148, linear edges 1010, mode curb 1020), and identifying a region of interest (ROI) (paragraph 0143).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance apparatus as taught by Sung to include the teachings as taught by Springer for identifying potential exterior features from a region of interested.
Regarding claim 3, Springer further teaches that the processor (110) is configured to obtain to the exterior features extracted from the ROI (paragraph 0143).
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sung (US 2017/0060234 A1) and in view of Victor (US 2005/0030184 A1).

Victor is directed to a system/method for controlling vehicular subsystems based on interpreted driver activity, in which the driver’s present level of attentiveness is assessed based on at least partially on a measured variable characteristic (paragraph 0009).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance apparatus as taught by Sung to include the teachings as taught by Victory for the advantage of assisting the driver to drive safety in case the inattentiveness level of the driver exceeds an expected level.
Allowable Subject Matter
Although Sung is the most relevant prior art of record, Sung is not teaching or even suggesting the features of “at each of the plurality of vehicles, transmitting the synchronized interior image data and exterior image data to a remote computing system, wherein the remote computing system extracts the exterior scene features, determines the driving quality metrics, selects the one of the driving data sets, and trains the driving response model.”  For that reasons, claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Comments regarding Prior Art of Record
The patent application publication No. US 2015/0109131 A1 (Lindberg reference) discloses a vehicle driver assistance system/method for assisting a vehicle driver by issuing an alert when the level of attentiveness of the driver is below a predetermined threshold level.  The alert is issued with high accuracy via an output unit so that the overall driving safety is improved.  In Lindberg reference, the vehicle driver attentiveness assessment arrangement comprises a vehicle driver gaze direction monitoring unit is provided for detecting a vehicle gaze direction and transmitting the signal indicative of vehicle driver gaze direction to the a processing unit.
The patent application publication No. US 2016/0068143 A1 (Schanz reference) discloses another driver assistance device for assisting a driver, in which a controller is included for tracking the driver’s face with an interior camera.  The controller is configured to determine if the driver is distracted based on the tracked driver’s face data, and further activing the driver assistance device by issuing an alert.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN C TO/Primary Examiner, Art Unit 3662